


Exhibit 10.10




Director Compensation
  
Each director of A. Schulman, Inc. (the “Corporation”) who is not an employee of
the Corporation shall receive an annual retainer fee of $160,000 for attending
up to 24 meetings per fiscal year. For each meeting attended in excess of 24
meetings in a calendar year, each director shall receive an additional per
meeting fee of $1,500. Non-employee directors with significant additional duties
shall receive the following additional retainers: (i) $200,000 for the
non-executive chairperson; (ii) $20,000 for the lead independent director; (iii)
$17,500 for the Audit Committee and Compensation Committee chairperson; and (iv)
$10,000 for all other committee chairpersons. One-half of the annual retainer
fee for each non-employee director is deliverable in cash on a quarterly basis,
and one-half is deliverable in the form of an annual unrestricted stock grant
under the Corporation’s equity award plans.






